72 U.S. 825 (____)
5 Wall. 825
GERMAN
v.
UNITED STATES.
Supreme Court of United States.

ON motion to dismiss an appeal from the District Court of the United States for Southern California.
The CHIEF JUSTICE stated the case, and delivered the opinion of the court.
The appeal in this case was allowed on the 26th October, 1864, and the record was filed here on the 21st August, 1865.
This was too late. The record should have been brought and filed within the first sixty days of the next term of this court. This was not done, nor was the record returned within the term. The appeal, therefore, must be
DISMISSED.